On April 10, 1991, the Defendant was sentenced to twenty (20) years, dangerous, for Sexual Intercourse Without Consent, plus three (3) years for the Use of A Weapon. The sentences shall be served consecutively to each other. The defendant shall receive credit for 209 days time served, plus abide by all conditions set out in the April 10, 1991, Judgment.
On September 24,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to waive his appearance.
The Sentence Review Board then advised the defendant that if he waived his appearance, the Board would dismiss his Petition for Sentence Review, and if he chose to reapply, there would be no guarantee that the matter would be heard. The defendant acknowledged that he understood and wanted to proceed with the waiver and did not want to go forward with the Sentence Review.
It is the unanimous decision of the Sentence Review Division that the matter is dismissed.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges